PER CURIAM.
This appeal is by the defendant in the trial court. The single point presented is in essence an assertion that the evidence is insufficient to support the judgment entered for the plaintiff after trial by the court.
The plaintiff-appellee, a business broker, ■sued for a commission on the sale of a large piece of machinery. His complaint alleged that the defendant-appellant employed him and agreed to pay him a commission of five per cent upon the sale of the machinery if the plaintiff was successful in effecting a sale. The parties agree that under the allegations of the complaint the question presented is whether the appellee proved he was the procuring cause of the sale.
Upon a review of the record in light of the briefs and oral arguments, we conclude that there is evidence in the record from which the trier of fact could find that the efforts of the appellee produced the purchaser, and that the appellee was prevented from participating in the negotiations which resulted in the sale by the conduct of the seller and purchaser acting in concert. We therefore conclude that there is sufficient evidence to support the finding of the trial judge. See National Airlines, Inc. v. Oscar E. Dooly Assoc., Inc., Fla.App. 1964, 160 So.2d 53; Walter S. Hardin Realty Co. v. Barolo, Fla.App.1966, 198 So.2d 334.
Affirmed.